Citation Nr: 1730107	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-29 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel





.INTRODUCTION

The Veteran served in the Air Force from August 1970 to November 1970; from September 5, 1995, to September 25, 1995; and from February 1999 to March 1999.  The Veteran also had additional service in the Air National Guard to include service from October 8, 1983, to October 22, 1983, and from August 7, 1987, to August 21, 1987.  She retired from the National Guard in September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran was a male during her military service.  However, subsequent to her service and during the pendency of the current appeal, she underwent male-to-female sex reassignment surgery in January 2012.  Therefore, the Board will refer to the Veteran in the female gender using appropriate pronouns.

The Board also notes that the Veteran changed her name during the pendency of this appeal which has been reflected on the title page of this decision.

In her August 2009 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, in May 2011, the Veteran cancelled her request for a hearing.  Therefore, the videoconference hearing request is considered withdrawn.  

In July 2016, the Board remanded the issues of entitlement to service connection for hypertension, type II diabetes mellitus, and gastroesophageal reflux disease (GERD) (also claimed as "gastrointestinal" problems and acute chest pain) for additional development. 

In a February 2017 rating decision, the RO granted the previously remanded claim of entitlement to service connection for GERD with an evaluation of 0 percent effective February 8, 2008.  A 10 percent evaluation was assigned from November 9, 2016.  Thus, that issue is no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettable, a remand is necessary for further evidentiary development of the Veteran's appeal.  In an October 2016 addendum to the Veteran's March 2015 VA examination, the examiner was asked to opine as to whether the Veteran had a current diagnosis of hypertension.  The examiner indicated that he reviewed the Veteran's service treatment records, and non-government medical treatment records received between February 20, 2008, and August 16, 2014.  Based on his review of the Veteran's records, the examiner concluded that the Veteran did not have a current diagnosis of hypertension.  Although the examiner notes the Veteran's elevated blood pressure readings, he did not consider a competent hypertension diagnosis on records from a February 2002 emergency room consultation for chest pain.  VA treatment records from May 2016 also reflect that the Veteran is currently on medication for hypertension (metoprolol/lisinopril).

Furthermore, in a November 2016 VA examination, the examiner indicated that the Veteran did not have an official diagnosis of diabetes mellitus type II.  Medical records indicate, however, that the Veteran received a private examination in July 2006 and presented with fasting glucose at 127.  Her two hour glucose was also noted to be at 216.  As a result, the Veteran was diagnosed with diabetes.  The November 2016 examiner noted that the Veteran's hemoglobin A1C was 6.7 in 2006, and concluded that the number did not suggest a diagnosis of diabetes mellitus type II.  The examiner, however, failed to discuss the competent diagnosis of diabetes based on the Veteran's glucose that was rendered in the same opinion.  Private treatment records also reflect that the Veteran carried a diagnosis of diabetes mellitus beginning in June 2005, and that she was subsequently taken off medication for her diabetes in June 2012.

As the October and November 2016 examiners relied on incorrect and incomplete information to reach the conclusions that the Veteran did not have a diagnosis of hypertension or diabetes mellitus type II, the Board finds that the examinations were inadequate.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision.")

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and etiology of her diagnosed hypertension.

The examiner should note that there is a current diagnosis of hypertension.  The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed hypertension is related to service.

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability), that the Veteran's hypertension is caused by or aggravated by a service-connected disability to include her service connected major depressive disorder.

If the examiner finds that the Veteran's hypertension disability has been permanently aggravated/worsened by her service-connected major depressive disorder disability, to the extent feasible, the degree of worsening should be identified. 

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any diagnosed diabetes mellitus type II disability.  If no diagnosis is provided, the examiner should specifically address the elevated glucose of 216 in July 2006 that was the basis of a diagnosis at the time, and the fact that private medical records reflect that the Veteran carried a diagnosis of diabetes mellitus beginning in June 2005, and that she was subsequently taken off medication for her diabetes in June 2012.

If there is a diagnosis of diabetes mellitus, type II, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the diagnosed diabetes is related to service, or, if it is it is at least as likely as not (50 percent or greater probability) that the diagnosed diabetes is caused or aggravated by her now service-connected major depressive disorder disability.

If the examiner finds that the Veteran's diabetes mellitus type II disability has been permanent aggravated/worsened by her service-connected major depressive disorder disability, to the extent feasible, the degree of worsening should be identified. 

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veterans claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


